Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00008-CV

                                        Chris STONE,
                                          Appellant

                                              v.

                             TALBERT OPERATIONS, LLC,
                                     Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-08-00195-CVL
                          Honorable Stella Saxon, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Chris Stone, recover his costs of this appeal from appellee, Talbert
Operations, LLC.

       SIGNED December 31, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice